DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Lessoff on 03/10/22.
The application has been amended as follows:
 In claim 1, line 16, “the second through-hole” has been changed to “the second through-hole; wherein the array substrate comprises a plurality of pixels, a sub-pixel of the plurality of pixels comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and a storage capacitor; the source/drain layer is further patterned to form a data signal line and a power line, the first metal layer is further patterned to form a first scan signal line and a first electrode plate of the storage capacitor, the second metal layer is patterned to form the first connection member and a second electrode plate of the storage capacitor; the first connection member comprises a first sub-connection member, a second sub-connection member, a third sub-connection member, and a fourth sub-connection member, the first transistor is a driving transistor, the second transistor is a switching transistor, and the source/drain layer is connected to the doped region of the active layer of at least one of the second transistor, the third transistor, the fifth transistor, or the sixth transistor by the first connection member”

In claim 5, lines 1 - 5, “wherein the second metal layer is further patterned to form a second electrode plate of a storage capacitor, and a distance between the first connection member and the second electrode plate is greater than or equal to a quarter of a width of a sub-pixel in the array substrate” has been changed to “wherein a distance between the first connection member and the second electrode plate is greater than or equal to a quarter of a width of a sub-pixel in the array substrate”
In claim 6, lines 1 - 4, “wherein the second metal layer is further patterned to form a second electrode plate of a storage capacitor, and a length of the first connection member is less than a length of the second electrode plate” has been changed to “wherein a length of the first connection member is less than a length of the second electrode plate”
In claim 10, line 1, “claim 9” has been changed to “claim 1”
In claim 11, line 1, “claim 9” has been changed to “claim 1”
In claim 12, line 1, “claim 9” has been changed to “claim 1”
In claim 13, line 1, “claim 9” has been changed to “claim 1”
In claim 14, line 17, “the second through-hole” has been changed to “the second through-hole; wherein the array substrate comprises a plurality of pixels, a sub-pixel of the plurality of pixels comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and a storage capacitor; the source/drain layer is further patterned to form a data signal line and a power line, the first metal layer is further patterned 
In claim 17, lines 1 - 3, “wherein the second metal layer is further patterned to form a second electrode plate of a storage capacitor, and the first connection member is parallel to the second electrode plate” has been changed to “wherein the first connection member is parallel to the second electrode plate”
In claim 18, lines 1 - 5, “wherein the second metal layer is further patterned to form a second electrode plate of a storage capacitor, and a distance between the first connection member and the second electrode plate is greater than or equal to a quarter of a width of a sub-pixel in the array substrate” has been changed to “wherein a distance between the first connection member and the second electrode plate is greater than or equal to a quarter of a width of a sub-pixel in the array substrate”
In claim 19, lines 1 - 4, “wherein the second metal layer is further patterned to form a second electrode plate of a storage capacitor, and a length of the first connection member is less than a length of the second electrode plate” has been changed to “wherein a length of the first connection member is less than a length of the second electrode plate”
Cancel claim 9


Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1 – 8, 10 - 20 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the source or the drain is connected to the first connection member by a first through-hole, the first connection member is connected to the doped region by a second through-hole, and an aperture of the first through- hole is greater than an aperture of the second through-hole; wherein the array substrate comprises a plurality of pixels, a sub-pixel of the plurality of pixels comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and a storage capacitor; the source/drain layer is further patterned to form a data signal line and a power line, the first metal layer is further patterned to form a first scan signal line and a first electrode plate of the storage capacitor, the second metal layer is patterned to form the first connection member and a second electrode plate of the storage capacitor; the first connection member comprises a first sub-connection member, a second sub-connection member, a third sub-connection member, and a fourth sub-connection member, the first transistor is a driving transistor, the second transistor is a switching transistor, and the source/drain layer is connected to the doped region of the active layer of at least one of the second transistor, the third transistor, the fifth transistor, or the sixth transistor by the first connection member as recited in claims 1, 14.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image1.png
    316
    677
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
 Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826